UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


                                                       Criminal Action No. 21-175 (TJK)
       v.

ETHAN NORDEAN et al.,

               Defendants.


                          MEMORANDUM OPINION AND ORDER

       On February 3, 2021, Ethan Nordean was arrested for his alleged role in the events of

January 6. He was released on home detention one month later, but on April 20, 2021, this Court

revoked his release and ordered him detained. Between then and now Nordean has filed 13 mo-

tions, 15 supplements to those motions, and two appeals. The Government has also filed many

motions, as have Nordean’s codefendants. The Government has been steadily producing discovery

born of the “largest” investigation and prosecution “in American history.” ECF No. 120-1 at 2.

And in March 2022, the Grand Jury returned the Second Superseding Indictment, adding two new

codefendants and several new charges.1 That month, based on that new indictment and the status

of discovery, the Court vacated a previously set May trial date. It then set a June deadline for

discovery to be completed and scheduled trial for August, on the first date available for all counsel.

Nordean now moves for his immediate release under the Speedy Trial Act, claiming that the 90-

day clock to start his trial has already run. The Court disagrees, and so it will deny his motion.




1
 Although not relevant here, the Grand Jury has since returned a Third Superseding Indictment.
ECF No. 380.
I.      Legal Background

        The Speedy Trial Act governs how quickly a federal criminal defendant’s trial must begin.

See 18 U.S.C. § 3164(a). Trials involving (1) “a detained person who is being held in detention

solely because he is awaiting trial” and (2) “a released person who is awaiting trial and has been

designated by the attorney for the Government as being of high risk” should start no later than 90

days “following the beginning of such continuous detention or designation of high risk by the

attorney for the Government.” Id. § 3164(a)–(b). If a detainee’s trial does not start within the 90-

day window, “through no fault of the accused or his counsel,” the Court must review “the condi-

tions of release.” Id. § 3164(c). The same must happen if a designated releasee’s trial does not

start within the 90-day window, “through no fault of the attorney for the Government.” Id. And

“[n]o detainee . . . shall be held in custody pending trial after the expiration of” the 90-day dead-

line. Id.

        At the same time, the Speedy Trial Act “recognizes that criminal cases vary widely and

that there are valid reasons for greater delay in particular cases. To provide the necessary flexibil-

ity, the Act includes a long and detailed list of periods of delay that are excluded in computing the

time within which trial must start.” Zedner v. United States, 547 U.S. 489, 497 (2006). And those

exclusions—found at 18 U.S.C. § 3161(h)—apply to the 90-day trial clock for detainees and des-

ignated releasees. 18 U.S.C. § 3164(b). Relevant here, the excludable periods include “delay

resulting from . . . proceedings concerning the defendant,” such as “delay resulting from any in-

terlocutory appeal” and “delay resulting from any pretrial motion.” 18 U.S.C. § 3161(h)(1). They

also include a “reasonable period of delay when the defendant is joined for trial with a codefendant

as to whom the time for trial has not run and no motion for severance has been granted.” Id.

§ 3161(h)(6). And a Court may toll time for “[a]ny period of delay resulting from a continuance




                                                  2
. . . if the judge granted such continuance on the basis of his findings that the ends of justice served

by taking such action outweigh the best interest of the public and the defendant in a speedy trial.”

Id. § 3161(h)(7).

II.     Analysis

        Nordean argues that he should be released under Section 3164 because he has been

detained for 90 nonexcludable days without trial—or will soon hit that 90-day mark. ECF No. 343

at 1.2 But after considering Nordean’s motions, the post-hearing supplements to those motions,

the Government’s motions, Nordean’s appeals, his codefendants’ motions and appeals, and the

Court’s many ends-of-justice findings related to the enormous amount of discovery in this case

and COVID-19’s impact on the Court’s ability to hold trials consistent with the public health, that

deadline is still a ways off. All in all, the Court finds that there have been no nonexcludable days

since Nordean’s continuous detention began. In fact, almost all the days at issue are excluded on

three to five separate and independent grounds.

        A.      When Nordean’s Continuous Detention Began

        To begin with, the Court must determine when Nordean’s 90-day clock started to run.

Nordean argues that it started on February 3, 2021, when he was first arrested, not on April 20,

2021, when the Court ordered him detained. ECF No. 343 at 16. The Court disagrees.

        As explained above, Section 3164 provides that the 90-day clock for “cases involving . . .

a detained person who is being held in detention solely because he is awaiting trial” starts




2
  Nordean also claims at times that his detention violates his due process rights. But he makes no
arguments in support of those claims. And it “is not enough merely to mention a possible argument
in the most skeletal way, leaving the court to do counsel’s work.” Schneider v. Kissinger, 412
F.3d 190, 200 n.1 (D.C. Cir. 2005). Indeed, “perfunctory and undeveloped arguments, and argu-
ments that are unsupported by pertinent authority, are deemed waived.” Johnson v. Panetta, 953
F. Supp. 2d 244, 250 (D.D.C. 2013).


                                                   3
“following the beginning of such continuous detention,” and the clock for “cases involving . . . a

released person who is awaiting trial and has been designated by the attorney for the Government

as being of high risk” starts “following the . . . designation of high risk.” 18 U.S.C. § 3164(a)–(b).

Neither Nordean nor the Government contends that Nordean was ever designated “as being of high

risk.” Thus, the question is when Nordean’s “continuous detention” began. The answer is April

20, 2021, when the Court ordered him detained and he reported for that detention. ECF No. 65;

ECF No. 70. That is the only date from when Nordean has been and still is “continuously” de-

tained. Thus, that is the only period of “continuous detention” that the Court could end by releasing

Nordean, which is what Section 3164 envisions and he himself seeks. See 18 U.S.C. § 3164(b)–

(c) (“The trial of [a detainee] . . . shall commence not later than ninety days following the begin-

ning of such continuous detention,” and “[n]o detainee . . . shall be held in custody pending trial

after the expiration of such ninety-day period[.]”).

       Nordean makes two arguments in response, neither of which is persuasive. First, he argues

that he was, in fact, “detained” from February 3, 2021, through April 20, 2021. He points out that

he was held from February 3 until March 3, when—before the case was assigned to the under-

signed—the Chief Judge of this Court ordered him released with conditions, effectively affirming

a magistrate judge’s determination along the same lines. ECF No. 343 at 17. He then argues that

he was still “detained,” as Section 3164 uses the term, when the Court released him on conditions

that amounted to home detention. Id.

       To make this argument, Nordean points to subsection (c), which states that “[f]ailure to

commence trial of a detainee” in the requisite 90-days “shall result in the automatic review by the

court of the conditions of release,” and “[n]o detainee . . . shall be held in custody pending trial

after the expiration of such ninety-day period.” 18 U.S.C. § 3164(c). According to Nordean,




                                                  4
requiring at the 90-day mark both the release of detainees from custody and automatic review of

“the conditions of release” means that “the ‘detention’ referenced in [Section 3164] cannot be

limited to persons being held in official custody”—it must also include some form of release for

which there are “conditions” the Court can review. ECF No. 343 at 17. He then argues that this

reading tracks the “plain meaning” of “detention,” which he describes as “any ‘confinement or

compulsory delay.’” Id. at 17 (emphasis added).

       Nordean’s reading does not withstand scrutiny. To begin with, it ignores the repeated way

in which the concepts of detention and release are used in the two related statutory schemes at

issue. Section 3164 itself explicitly distinguishes between “detainees” and certain “releasees.” 18

U.S.C. § 3164. And under the Bail Reform Act—which governs the detention of defendants pre-

trial—the relevant question is whether the defendant is detained or released. See 18 U.S.C. § 3142.

Indeed, “detention” there specifically means that no “condition or combination of conditions” of

release can ensure the defendant’s appearance and protect the public. Id. § 3142(e). Given that

context, it would make no sense to read “detention” here as including a form of release with certain

conditions, as Nordean urges.

       In addition, in describing the “plain meaning” of “detention,” Nordean leaves out the first

part of the definition. ECF No. 343 at 17. Detention includes “[t]he act or instance of holding a

person in custody.” Detention, Black’s Law Dictionary (11th ed. 2019). And being held “in cus-

tody” is exactly what pretrial detention requires. Under the Bail Reform Act, a “detention order”

must “direct that [the defendant] be committed to the custody of the Attorney General for confine-

ment in a corrections facility.” 18 U.S.C. § 3142(i); see also Pretrial Detention, Black’s Law

Dictionary (11th ed. 2019) (“The holding of a defendant before trial on criminal charges either

because the established bail could not be posted or because release was denied.”). The Court will




                                                 5
not read detention to mean one thing under one statute and another under the next, especially when

the two are as closely linked as the Bail Reform Act and the Speedy Trial Act.

       True, Section 3164(c) instructs courts to review “the conditions of release” of a defendant

detained without trial for more than 90 days. But that does not mean that a “detainee” can include

someone who has been released with conditions. Instead, the statute appears to assume that if any

detainee’s clock hits 90 days, the court must both review his conditions of release and release him

from custody. See 18 U.S.C. § 3164(c); see also Godwin v. United States, No. 19-14273-E, 2020

WL 6342962, at *3 (11th Cir. July 13, 2020) (“The remedy for a violation of the 90-day rule is an

automatic review of the conditions of release and release from further custody pending trial.”).

Courts have made sense of that dual instruction by reading the statute to allow courts releasing

detainees to at the same time consider what conditions of release would be appropriate. See, e.g.,

United States v. Knight, 157 F. Supp. 2d 70, 74 (D.D.C. 2001) (“Under Section 3164(c), any such

release, of course, may include stringent conditions placed on the terms of the release under the

Bail Reform Act, 18 U.S.C. § 3142(c).”). In the end, no court has adopted the alternative reading

Nordean proposes, and this Court will not be the first.

       Second, Nordean claims that, in the alternative, he “was subject to ‘continuous detention’

from February 3 to March 3, and to ‘continuous detention’ from April 19 to the present.” ECF

No. 343 at 18 n.6. But, for one thing, Nordean was not detained on April 19. The Court had yet

to enter its detention order; nor had Nordean reported for that detention. See ECF No. 65. Both

things happened on April 20. Id.; see also ECF No. 70. More importantly, the Court cannot join

those two separate periods of detention for purposes of the 90-day clock, which is what Nordean

seemingly requests. Under Section 3164, the 90-day clock runs from start of a defendant’s “con-

tinuous detention.” 18 U.S.C. § 3164(b) (emphasis added). Yes, Nordean was detained for one




                                                 6
month after his arrest, but that “continuous detention” ended on March 3, 2021. ECF No. 23. And

a period of “continuous detention” cannot end and then resume; that would defy the plain meaning

of the word “continuous”—that is, “without break, cessation, or interruption; without intervening

space or time; uninterrupted; unbroken; continued.” Continuous, Webster’s New International

Dictionary 577 (2d ed. 1959). If Congress wanted courts to combine different periods of detention

together in this context, it could have said that the trial of a detainee “shall commence not later

than ninety days following the beginning of . . . detention.” But it did not. Thus, the relevant

“uninterrupted” period of Nordean’s detention started on April 20, 2021.3 Again, it does not ap-

pear that any court has ever adopted Nordean’s reading of the statute, and again, this Court will

not be the first.




3
  Even if the Court considered February 3 as the start date for Nordean’s 90-day clock, the Court
would still deny his motion because only 12 nonexcludable days occurred between then and April
20. Given Nordean’s motions, the Government’s motions, the Court’s transport order, and the
Court’s ends of justice findings, only February 19 through February 22 and March 4 through March
11 would be nonexcludable under the Speedy Trial Act. See ECF No. 16 at 29 (noting Govern-
ment’s motion for detention on February 3); id. at 29–30 (noting argument on detention motion
and order of release on February 8); compare id. at 25 (ordering transfer of Nordean on February
8) and ECF No. 13 at 7 (reporting that, as of February 23, Nordean had not been transferred yet),
with 18 U.S.C. § 3161(h)(1)(F) (excluding “delay resulting from transportation of any defendant”
up to “ten days from the date [of] . . . an order directing such transportation”); see also ECF No.
14 (Government’s February 23 motion to unseal); Feb. 25, 2021 Minute Order (granting ECF No.
14); ECF No. 13 (Nordean’s February 23 motion to lift stay on release order); ECF No. 15
(Nordean’s February 26 motion for release from custody); Mar. 3, 2021 Minute Entry (denying as
moot ECF Nos. 13 & 15); ECF No. 29 (Government’s March 12 motion to continue arraignment
on superseding indictment); Mar. 15, 2021 Minute Order (granting ECF No. 29); ECF No. 27
(Nordean’s March 15 motion for bill of particulars, for which the Government’s response was due
on March 29); ECF No. 28 (Government’s March 17 motion to unseal superseding indictment);
Mar. 19, 2021 Minute Order (granting ECF No. 28); ECF No. 30 (Government’s March 20 motion
to revoke Nordean’s release); Mar. 23, 2021 Minute Entry (noting ends of justice exclusion for
March 23 through April 1); Apr. 6, 2021 Minute Entry (noting ends of justice exclusion for April
6 through April 9); Apr. 19, 2021 Minute Entry (noting grant of ECF No. 30 and ends of justice
exclusion for April 19 through May 4).



                                                7
       B.      Excludable Time

       With the April 20 start date established, the Court next turns to how many nonexcludable

days have elapsed since then under the Speedy Trial Act. Simply put, there are none. Over the

last 14 or so months, there have been multiple overlapping periods of delay justifiable under the

Speedy Trial Act. And when considered together, no days have elapsed. The Court will address

these periods of delay by category.

               1.      Nordean-Related Motions

       The Court first considers the delay stemming from Nordean’s own pretrial motions and the

Government’s motions directed at Nordean. Under the Speedy Trial Act, “the time it takes the

trial court to decide a pretrial motion does not count toward” the 90-day clock. United States v.

Van Smith, 530 F.3d 967, 969 (D.C. Cir. 2008); see 18 U.S.C. § 3161(h)(1)(D), (H). The exclusion

is automatic. See United States v. Wilson, 835 F.2d 1440, 1443 (D.C. Cir. 1987), abrogated on

other grounds by Bloate v. United States, 559 U.S. 196 (2010). And contrary to Nordean’s claims,

ECF No. 343 at 16 n.5, this exclusion applies to “any pretrial motion”—no matter the subject, and

including motions about a defendant’s pretrial detention. 18 U.S.C. § 3161(h)(1)(D) (emphasis

added); see United States v. Hemphill, 514 F.3d 1350, 1357 (D.C. Cir. 2008) (“We have interpreted

this phrase to mean what it says: any motion will toll the clock. Indeed, a defendant’s motion to

dismiss for a speedy trial violation will itself stop the clock.” (cleaned up)); see also United States

v. Lattany, 982 F.2d 866, 872 n.6 (3d Cir. 1992) (“Motions regarding the defendant’s pretrial de-

tention and bond are ‘pretrial motions’ for speedy trial purposes and thus excludable from the

speedy trial calculation.”); United States v. Schiavo, 94 F.3d 640, 1996 WL 490008, at *7 (1st Cir.

1996) (Table) (“We think that ‘any pretrial motion’ easily encompasses pretrial motions relating

to pretrial release or detention, and have previously held as much.”).




                                                  8
       That said, there are some limits on the time that gets excluded by the filing of a motion.

“If the court does not hold a hearing for the pretrial motion, the Act excludes the period of time

between the filing of the motion and the day the court receives all the papers it reasonably expects

to help it decide the motion.” Van Smith, 530 F.3d at 969 (cleaned up). Once the court has “the

necessary papers, the motion is considered ‘under advisement by the court,’ and up to thirty days

more may be excluded while the court considers the matter.” Id. If, on the other hand, the court

holds a hearing on the motion, “the Act excludes the period of time between the filing of the motion

and the conclusion of the hearing, whether or not consideration of the motion caused actual delay

of the trial, and whether or not the amount of delay that occurred was reasonable.” Id. (cleaned

up). And if the court “takes the motion ‘under advisement’” after the hearing, “up to thirty days

more may be excluded for delay occasioned by the court’s consideration of the matter.” Id.4

       One wrinkle, relevant here, is how supplements filed after the hearing affect the excludable

period of delay. The Supreme Court has said that time is excluded “after a hearing has been held

where a district court awaits additional filings from the parties that are needed for proper disposi-

tion of the motion.” Henderson v. United States, 476 U.S. 321, 331 (1986). The Court explained

that it would make no sense “for Congress to exclude automatically all the time prior to the hearing

on a motion and 30 days after the motion is taken under advisement, but not the time during which

the court remains unable to rule because it is awaiting the submission by counsel of additional


4
  Nordean repeatedly disputes that an additional 30 days may be excluded when a court takes a
motion under advisement after a hearing on it. ECF No. 331 at 6 n.4; ECF No. 343 at 2–3. That
argument simply ignores the precedent of this Circuit to the contrary. See, e.g., Van Smith, 530
F.3d at 969; United States v. Harris, 491 F.3d 440, 444 (D.C. Cir. 2007); United States v. Saro, 24
F.3d 283, 292 (D.C. Cir. 1994); Wilson, 835 F.2d at 1442; see also United States v. Sutter, 340
F.3d 1022, 1030 (9th Cir. 2003); United States v. Scott, 270 F.3d 30, 55 (1st Cir. 2001); United
States v. Davenport, 935 F.2d 1223, 1228 (11th Cir. 1991); United States v. Mentz, 840 F.2d 315,
326 (6th Cir. 1988).



                                                 9
materials.” Id. Other courts have read that decision to mean that “if the court requires further

filings at the hearing, then the 30-day period runs from the date of the last filing.” United States

v. Scott, 270 F.3d 30, 55 (1st Cir. 2001). The same is true for when the court realizes “the need

for additional filings early in” the 30-day consideration period and “so notif[ies] the parties.” Id.

at 57; see also United States v. Janik, 723 F.2d 537, 544 (7th Cir. 1983) (“the requirement of

prompt disposition . . . may not be circumvented by . . . ordering the hearing reopened more than

30 days after the matter has been taken under advisement” (emphasis added)).

       As far as the Court can tell, no court has addressed what happens when a party files within

the 30-day, post-hearing consideration window an unexpected supplement to the pending motion.

In Nordean’s view, unsurprisingly, no extra time is excluded. He argues that the above cases limit

the exclusion of additional time to when the court requests supplemental filings at the hearing or

within 30 days afterward. See ECF No. 343 at 4–6. Thus, time is not excluded, he says, when the

Court does not expect the materials, even if a defendant files supplements day after day that he

urges the Court to consider. Id. In the Court’s view, that makes no sense. “[T]he Speedy Trial

Act does not countenance such game-playing; it was intended to be a shield, not a sword.” United

States v. Ntube, No. 93-cr-3222 (HHG), 1996 WL 808068, at *8 (D.D.C. Dec. 9, 1996).

       The approach most consistent with the Speedy Trial Act’s structure and the above case law

is for the 30-day consideration period to restart when a supplement is filed—at least if the supple-

ment is filed during the governing 30-day consideration period.5 That is so because the “provisions

of the [Speedy Trial] Act are designed to exclude all time that is consumed in placing the trial




5
  The Court need not address the question of what happens if a new supplement is filed more than
30 days after the hearing or last filing because each supplement or request for supplemental brief-
ing here was filed within 30 days of the hearing or last supplemental filing.



                                                 10
court in a position to dispose of a motion.” Henderson, 476 U.S. at 331. And a court is not

immediately positioned to dispose of a motion when a party presents it with a new supplemental

filing that the party urges it consider in resolving the motion.6 Thus, the Court determines that the

Speedy Trial Act automatically excludes up to 30 days after the Court took each supplemental

filing under advisement. 18 U.S.C. § 3161(h)(1)(H). As a result, the following periods are ex-

cluded from Nordean’s 90-day clock:7

       • From May 19, 2021, when Nordean moved for a bill of particulars, ECF Nos. 88 & 89,
until August 16, 2021, 30 days after the argument, July 15, 2021 Minute Entry.8

        • From June 3, 2021, when Nordean moved to dismiss, ECF No. 94, until December 28,
2021, when the Court denied the motion, ECF No. 262. On top of the supplement Nordean filed
before the hearing, he filed two supplements less than a month after the September 21 motion
hearing. ECF Nos. 201 & 207. And the Court requested additional briefing within 30 days of the
later supplement. See Nov. 3, 2021 Minute Order. That additional briefing was complete by




6
  Another way to view these supplemental filings is as supplemental motions for identical relief.
After all, the other party may oppose them and they are presented for the Court to “dispose of.”
Van Smith, 530 F.3d at 971. Indeed, unlike a purely informative notice—such as the Government’s
many reports on the status of discovery in this case—the supplements filed here were a form of
“application made to a court or judge for [the] purpose of obtaining a rule or order directing some
act to be done in favor of the applicant.” Melendez v. United States, 518 U.S. 120, 126 (1996)
(cited by Harris, 491 F.3d at 444, when discussing the definition of a “motion”). Nordean’s sup-
plements sought an order either dismissing the indictment or reopening his detention hearing, de-
pending on the supplement. Similarly, the Government’s supplements sought an order denying
Nordean’s motions.
7
  Even if the supplemental filings did not toll time under the Speedy Trial Act, there would still be
no nonexcludable days given the time tolled because of other motions, appeals, codefendant-re-
lated proceedings, and ends-of-justice findings.
8
  Because 30 days would technically fall on August 14, 2021, a Saturday, Federal Rule of Criminal
Procedure 45(a) applied, which made Monday, August 16, 2021, the 30th day. See United States
v. Bell, 925 F.3d 362, 374 (7th Cir. 2019) (“Although the Supreme Court has recognized that pre-
vious versions of Rule 45 did not expressly apply to statutes and did not comport with common-
law time calculations, the current version of the Rule . . . does both.”) (citing United States v.
Tinklenberg, 563 U.S. 647, 661 (2011), and Fed. R. Crim. P. 45(a)). From here on, the Court will
note the end of any excludable period as the day dictated by Rule 45(a).



                                                 11
December 6, 2021, ECF No. 238, and Nordean filed another supplement on December 12, 2021,
ECF No. 248.9

     • From June 28, 2021, when the Government moved for a temporary protective order,
ECF No. 102, until June 29, 2021, when the Court granted the motion, ECF No. 103.

        • From July 20, 2021, when Nordean moved to reopen his bond hearing, ECF No. 122,
until December 14, 2021, when the Court denied the motion, Dec. 14, 2021 Minute Entry. Nordean
filed five supplements to this motion before the hearing and six after the hearing, all within 30
days of the last. See ECF Nos. 166, 174, 182, 197, 206, 217.10 And the Court noted at the No-
vember 3 status conference that it would need to consider the additional motion-to-dismiss briefing
it was ordering when deciding the bond motions. ECF No. 219 at 4–5.

        • From July 29, 2021, when Nordean moved to remove the sensitivity designation of
certain video exhibits, ECF No. 129, until September 20, 2021, 30 days after the Court had all the
filings since there was no hearing on this motion, ECF No. 146.

       • From September 14, 2021, when Nordean moved for access to the sealed transcript,
ECF No. 164, until September 16, 2021, when the Court granted the motion, Sept. 16, 2021 Minute
Entry.

       • From December 22, 2021, when Nordean filed a renewed motion for bond under 18
U.S.C. § 3142(i), ECF No. 258; see also ECF No. 340 at 23:21–23 (construing filings as renewed
motions), until January 21, 2022, when the Court denied it, ECF No. 281.

        • From December 29, 2021, when Nordean moved for discovery in support of his selec-
tive prosecution claims, ECF No. 267, until March 10, 2022, 30 days after the Court’s hearing on
the motion, Feb. 8, 2022 Minute Entry.

       • From December 29, 2021, when Nordean moved under seal, ECF No. 266, until May
12, 2022, when the Court granted the motion in part and denied it in part without prejudice, ECF
No. 354. The Court had granted the motion in part on February 10, 2022, just days after the
hearing. ECF No. 289. But the Court told the parties it needed more information before it resolved
the remaining issues. Id. Although delayed by litigation over the Court’s review of that additional
information, see infra, the Court finally had the information by March 11, 2022. ECF No. 313.
The Court informed the parties that it needed a hearing on the outstanding issues on April 5, 2022,
and that hearing took place on April 21, 2022. Apr. 5, 2021 Tr. at 37, 42.




9
  Nordean titled some of these filings as “notices” rather than supplements, but their function was
the same: they aimed to provide the Court with additional information and arguments in support
of Nordean’s motion.
10
     Again, Nordean did not title all of these filings “supplements,” but that was their function.


                                                   12
        • From February 9, 2022, when the Government moved for an order allowing temporary
sealing, ECF No. 287, until the Court granted the motion that same day, Feb. 9, 2022 Minute
Order.

       • From February 22, 2022, when Nordean moved under seal about the above sealed mo-
tion, ECF No. 294, until March 8, 2022, when the Court denied the motion, ECF No. 310.

       • From February 22, 2022, when the Government moved under seal, ECF No. 295, until
February 23, 2022, when the Court granted the motion, Feb. 23, 2022 Minute Entry.

      • From March 6, 2022, when the Government moved under seal, ECF No. 299, until
March 7, 2022, when the Court granted the motion in part, Mar. 7, 2022 Minute Entry.

       • From March 21, 2022, when the Government moved to vacate the trial date, ECF No.
314, until April 12, 2022, when the Court granted the motion, ECF No. 338.

       • From March 25, 2022, when Nordean moved to sever, ECF No. 321, until April 12,
2022, when the Court denied the motion, ECF No. 339.

       • From April 5, 2022, when Nordean filed this motion, ECF No. 331, until May 20, 2022,
30 days after the Court had all the filings, ECF No. 343.

        • From May 19, 2022, when Nordean moved for an order requiring the Government to
identify Brady materials, ECF No. 365, through today, as the hearing on this motion was not until
June 9, 2022, June 9, 2022 Minute Entry.

       • From June 9, 2022, when Defendants jointly moved to modify the scheduling order,
ECF No. 387, until June 12, 2022, when the Court granted the motion in part, June 12, 2022 Minute
Order.

               2.     Nordean’s Appeals

       The Speedy Trial Act also excludes “[a]ny period of delay . . . resulting from any interloc-

utory appeal.” 18 U.S.C. § 3161(h)(1)(C). Courts appear to agree that this period of delay starts

when a party files its notice of appeal and ends the date the mandate issues from the Circuit. See

United States v. Yunis, 705 F. Supp. 33, 34–35 (D.D.C. 1989) (describing the excludable period as

from the date the appeal “was noticed” until “the Court of Appeals issued its mandate”); see also

United States v. Pete, 525 F.3d 844, 848–49 (9th Cir. 2008) (footnotes omitted) (same); United

States v. Arrellano-Garcia, 471 F.3d 897, 900 (8th Cir. 2006) (same); United States v. Rivera, 844

F.2d 916, 919–20 (2d Cir. 1988) (same); United States v. Ferris, 751 F.2d 436, 439 (1st Cir. 1984)


                                               13
(same). Although the D.C. Circuit has yet to address the precise contours of when the period of

delay begins and ends, that approach makes sense. The purpose of the Speedy Trial Act’s exclud-

able periods of delay is “to remove” from the trial-clock calculation “periods when the district

court justifiably cannot try the defendant’s case.” United States v. Felton, 811 F.2d 190, 198 (3d

Cir. 1987). Thus, “[w]hen the matter is on appeal, the district court lacks power to proceed,” so

“logically that time is excluded.” Id. No case of which the Court is aware suggests otherwise.

       Nordean, however, contends that neither of his two interlocutory appeals can toll time un-

der the Speedy Trial Act because both concerned this Court’s detention decisions. ECF No. 343

at 13. He argues that “pretrial incarceration” is a prejudice courts consider in the Sixth Amendment

speedy trial rights context, and he appealed this Court’s detention decisions precisely because of

the prejudice his ongoing detention caused. Id. Thus, he reasons, excluding time for his interloc-

utory appeals would conflict with his Sixth Amendment speedy trial right. Id. at 13–14. But

treating appeals differently under the Speedy Trial Act based on the nature of the issue of appealed

would contravene the statute’s explicit requirement that delay from “any interlocutory appeal” be

excluded. 18 U.S.C. § 3161(h)(1)(C) (emphasis added). Moreover, the Circuit has already con-

firmed that the statute means what it says by noting in United States v. Young, 428 F. App’x 9, 10

(D.C. Cir. 2011), that the district court had “appropriately excluded” time while the defendant’s

appeal over his bond status was pending. Finally, the Court notes that the Speedy Trial Act’s

exclusion of this time does not conflict with Nordean’s Sixth Amendment speedy trial right; he

may make a constitutional speedy trial argument no matter whether any period is excluded under

the statute. Indeed, the D.C. Circuit has stressed that the “absence of a Speedy Trial Act violation




                                                14
does not ipso facto defeat a Sixth Amendment speedy trial act claim.” United States v. Rice, 746

F.3d 1074, 1081 (D.C. Cir. 2014).11

       In the end, because “any interlocutory appeal[s]” are excluded from a defendant’s speedy-

trial clock, 18 U.S.C. § 3161(h)(1)(C) (emphasis added), the following periods are excludable:

       • From April 22, 2021, when Nordean noticed his appeal of this Court’s detention deci-
sion, ECF No. 69, until August 18, 2021, when the Circuit’s mandate issued, ECF No. 145.

        • From December 27, 2021, when Nordean noticed his appeal of this Court’s decision
not to reopen his bond hearing, ECF No. 260, until today, as the mandate still has not issued.

               3.     Codefendant-Related Delay

        The Speedy Trial Act also allows for excludable periods of delay relating to Nordean’s

codefendants. Under the statute, “a reasonable period of delay” is excluded “when the defendant

is joined for trial with a codefendant as to whom the time for trial has not run and no motion for

severance has been granted.” 18 U.S.C. § 3161(h)(6). In other words, “when defendants with

ticking clocks are joined together, each defendant’s speedy-trial clock is synchronized with the

clock of the defendant with the most time remaining.” United States v. Johnson, No. 21-cr-0332

(PLF), 2021 WL 3207044, at *1 (D.D.C. July 29, 2021) (cleaned up). Thus, first, “upon the addi-

tion of a new co-defendant, all defendants’ speedy trial clocks are reset to day zero.” Van Smith,

530 F.3d at 970. And second, “an exclusion applicable to one defendant applies to all codefend-

ants.” Saro, 24 F.3d at 292 (quoting United States v. Edwards, 627 F.2d 460, 461 (D.C. Cir.

1980)); see also Johnson, 2021 WL 3207044, at *1 (“Delay caused by a co-defendant’s pretrial

proceedings is excluded under [18 U.S.C. § 3161(h)(6)].”) (cleaned up).




11
   At times in this motion, Nordean cites the Sixth Amendment. But he makes no affirmative
arguments about such a violation, or for relief from it. Indeed, the “remedy for a violation of the
Speedy Trial Clause is dismissal,” United States v. Homaune, 898 F. Supp. 2d 153, 168 (D.D.C.
2012), and Nordean seeks only his release.


                                                15
       Both effects of this provision of the Speedy Trial Act are relevant here. First, Enrique

Tarrio was arrested and added as a codefendant on March 7, 2022—about 13 months after Nordean

was first arrested. ECF No. 305.12 So under the Speedy Trial Act, Nordean’s speedy-trial clock

“reset” that day to zero, regardless of the effect of any other basis to exclude time. Van Smith, 530

F.3d at 970. Nordean argues that the delay in indicting Tarrio was not “reasonable,” so there can

be no excludable delay based on his addition. ECF No. 343 at 19. But this Court already found

the delay reasonable, and Nordean makes no new arguments on this point. See ECF No. 338 at 2.13

       Second, Nordean’s codefendants have filed many motions, and taken their own appeals,

that have resulted in excludable delay applicable to Nordean as well. Nordean argues that these

periods do not affect his speedy-trial clock. His rationale is that exclusions for codefendants’

proceedings “are not automatic”; they instead require the Court to “make a finding as to whether

a period of delay attributable to defendant joinder is reasonable.” ECF No. 343 at 8 (cleaned up).

And this Court has yet to find that the below periods of delay are “reasonable.” Id. at 8–9. Fair

enough. See Henderson, 476 U.S. at 327; but see United States v. Lopesierra-Gutierrez, 708 F.3d

193, 203 (D.C. Cir. 2013) (suggesting that Section 3161(h)(6) exclusions are automatic). But

nothing bars the Court from determining that they are reasonable now. Unlike other exclusion

provisions, “[t]here is no requirement in 18 U.S.C. § 3161(h)[(6)] that the trial judge make a find-

ing of reasonableness on the record.” United States v. Cordova, 157 F.3d 587, 599 (8th Cir. 1998).



12
  Dominic Pezzola, who was previously charged, was also joined as a codefendant in March 2022.
See ECF No. 305.
13
   In addition, in Van Smith, the Circuit refused to question the “reasonableness” of delay when
considering “the delay excluded by resetting the speedy trial clock to reflect the addition of a new
defendant.” Van Smith, 530 F.3d at 972 (comparing delay for new defendants to delay related “to
motions made by a co-defendant”). The Circuit explained that “[t]he Supreme Court has stated
that all defendants who are joined for trial generally fall within the speedy trial computation of the
latest codefendant, and [it saw] no reason to depart from that practice.” Id. (cleaned up).


                                                 16
Nordean does not argue otherwise. Nor does he even try to argue that the delay attendant to his

codefendants’ pretrial proceedings was unreasonable.

         When assessing the “reasonableness” of delay related to codefendants, courts take two ap-

proaches. “Some circuits have interpreted [Section 3161(h)(6)] as requiring a defendant to file a

motion for severance in order to challenge the reasonableness of the delay on appeal.” United

States v. Maryea, 704 F.3d 55, 67 (1st Cir. 2013) (citing United States v. Howard, 443 F. App’x

596, 598 (2d Cir. 2011), and United States v. Culpepper, 898 F.2d 65, 67 (6th Cir. 1990)). Others

view the filing of a severance motion an “important consideration” but not dispositive, id., looking

instead to “the totality of the circumstances prior to trial, or . . . the actual prejudice suffered by

the [defendant] as a result of the . . . exclusion.” United States v. Messer, 197 F.3d 330, 337 (9th

Cir. 1999); see also United States v. Franklin, 148 F.3d 451, 457 (5th Cir. 1998); United States v.

Tobin, 840 F.2d 867, 870 (11th Cir. 1988). The D.C. Circuit “has not provided a lot of insight”

on which approach it finds correct. United States v. Shaw, 510 F. Supp. 2d 148, 151 (D.D.C.

2007). But that does not matter here; the below periods of delay are reasonable under any meth-

odology.

         To begin with, Nordean did not move to sever until this past March, and even then, he only

moved to sever from Tarrio and Pezzola. See ECF No. 321.14 He has never moved to sever his

trial from that of codefendants Joseph Biggs, Zachary Rehl, or Charles Donohoe. On top of that,

Nordean and those three of his codefendants often filed either closely related motions or motions

from which they could all benefit. Many arguments made by Biggs, Rehl, and Donohoe about the

propriety of their bond status applied to the other defendants, including Nordean. Biggs, Rehl, and




14
     The Court denied his motion without prejudice. See ECF No. 339.



                                                  17
Donohoe also all moved to join in many of Nordean’s motions. See infra. And Nordean suggested

recently that he has waited to see if other defendants would file a motion before doing so himself.

See May 19, 2022 Tr. at 59 (noting that he was waiting for Rehl to file a motion on a certain issue).

Put simply, many motions were attributable to only one defendant (the movant) as a technical

matter, but not as a practical one. In addition, it is hard to see how excluding any one of the below

periods of delay would prejudice Nordean given that much of the same the periods are already

excluded both on account of his own motions and appeals and based on the Court’s ends-of-justice

findings. See infra. In sum, the Court concludes, the periods of delay linked to Nordean’s code-

fendants are reasonably attributable to Nordean as well.15

       Thus, whether or not Nordean’s Speedy Trial Act clock restarted with Tarrio’s joinder, the

following periods of delay are excluded from Nordean’s 90-day clock:16

     • From April 21, 2021, when Biggs noticed his appeal of the Court’s detention decision,
ECF No. 67, until August 18, 2021, when the mandate issued, ECF No. 145.

        • From April 29, 2021, when the Government moved for an order that Donohoe be trans-
ported to North Carolina, ECF No. 78, until April 30, 2021, when the Court granted the motion,
ECF No. 80.

       • From May 3, 2021, when Donohoe moved for the Court to revoke his detention order,
ECF No. 81, until June 23, 2021, when the Court heard argument and then denied the motion, ECF
No. 101; see also June 23, 2021 Minute Entry.




15
   Nordean points repeatedly in his opening brief to United States v. Theron, 782 F.2d 1510, 1516
(10th Cir. 1986), which found that the “‘reasonable delay’ exclusion of [Section] 3161(h)[(6)] has
a different meaning and application under [Section] 3164 than under [Section] 3161, because of
the different context in which it arises”—that is, in the context of a defendant’s continued deten-
tion. Perhaps. But even if the Court agreed with the Tenth Circuit, in finding the above periods
of delay reasonable, the Court does so even while considering Nordean’s detained status. So The-
ron is not inconsistent with this Court’s conclusion here.
16
  The Court does not include here any periods of delay caused by Government motions that also
concerned Nordean; rather, it included those periods in the list of Nordean-related motions. See
supra.


                                                 18
       • From May 4, 2021, when the Government moved for a protective order as to Biggs,
Rehl, and Donohoe, and the Court granted that motion. ECF Nos. 82 & 83.

       • From July 1, 2021, when Biggs moved to join Nordean’s motion to dismiss, ECF No.
105, until July 15, 2021, when the Court granted the motion, July 15, 2021 Minute Order.

     • From July 6, 2021, when Donohoe noticed his appeal of the Court’s detention decision,
ECF No. 108, until November 22, 2021, when the mandate issued, ECF No. 247.

     • From July 6, 2021, when the Government moved to seal certain exhibits as to Donohoe,
ECF No. 110, until July 8, 2021, when the Court granted the motion, July 8, 2021 Minute Order.

       • From July 21, 2021, when Donohoe moved to substitute counsel, ECF No. 123, until
July 26, 2021, when the Court granted the motion, July 26, 2021 Minute Order.

        • From July 26, 2021, when Rehl moved to continue his status conference, ECF No. 125,
until July 27, 2021, when the Court granted the motion, July 27, 2021 Minute Order.

     • From July 28, 2021, when Donohoe moved to adopted Nordean’s motion to dismiss,
ECF No. 128, until July 29, 2021, when the Court granted the motion, July 29, 2021 Minute Order.

       • From August 8, 2021, when Biggs moved to reopen the Court’s detention decision,
ECF No. 137, until December 14, 2021, when the Court denied the motion, Dec. 14, 2021 Minute
Entry. With the Court’s permission at the hearing in September, Biggs replied after the hearing.
ECF No. 169. He then filed two additional supplements—the first 11 days after the reply, ECF
No. 187, and the second seven days after that, ECF No. 196. Then, 30 days after the second
supplement, the Court ordered additional briefing on the defendants’ pending motion to dismiss,
which the Court said it would also consider when deciding the bond motions. See ECF No. 219 at
4. The additional briefing was complete by December 6, 2021. ECF No. 238.

        • From August 23, 2021, when the Government moved to transport Rehl, ECF No. 149,
until October 21, 2021, which was 30 days after the Court heard had a hearing on the motion, Sept.
21, 2021 Minute Entry.

      • From August 26, 2021, when Rehl’s attorney moved to withdraw, ECF No. 153, until
September 6, 2021, when the Court granted the motion, Sept. 6, 2021 Minute Order.

       • From September 16, 2021, when Rehl moved to redact part of a filing, ECF No. 167,
and the Court granted the motion, Sept. 16, 2021 Minute Order.

       • From September 25, 2021, when Rehl moved for a bill of particulars, ECF No. 184,
until November 24, 2021, which was 30 days after Rehl replied, ECF No. 212.

       • From September 26, 2021, when Rehl moved for a subpoena, ECF No. 186, until Oc-
tober 15, 2021, when the Government confirmed Rehl’s own suspicions, see ECF No. 188, that
the motion was moot, ECF No. 208.



                                               19
        • From September 30, 2021, when Rehl moved to reopen his detention decision, ECF
Nos. 190, 191, & 192, until December 14, 2021, when the Court denied the motion, Dec. 14, 2021
Minute Entry. One day after the Court held a hearing on Rehl’s motion, the Court ordered addi-
tional briefing on the defendants’ pending motion to dismiss, which the Court indicated it would
consider when deciding the bond motions. See ECF No. 219 at 4. The additional briefing was
complete by December 6, 2021. ECF No. 238.

       • From October 1, 2021, when Rehl moved for a waiver of certain formatting rules, ECF
No. 194, until October 4, 2021, when the Court denied the motion, Oct. 4, 2021 Minute Order.

       • From October 10, 2021, when Rehl moved to compel the production of certain docu-
ments, ECF No. 204, until November 24, 2021, which was 30 days after Rehl replied, ECF No.
212.

      • From November 12, 2021, when Rehl moved for leave to file a letter from his wife,
ECF Nos. 223 & 228, until November 15, 2021, when the Court denied the motion, Nov. 15, 2021
Minute Order.

       • From November 18, 2021, when Rehl moved to join Nordean’s motion to dismiss, ECF
No. 225, until November 19, 2021, when the Court granted the motion, Nov. 19, 2021 Minute
Order.

       • From November 23, 2021, when Rehl moved for discovery of grand jury transcripts
and for a hearing, ECF Nos. 230, 231, & 232, until December 21, 2021, when the Government
informed the Court that Rehl’s new attorney planned to withdraw the motions, ECF No. 256.

       • From November 25, 2021, when Rehl moved to compel Brady disclosures, ECF No.
234, until December 21, 2021, when the Government informed the Court that Rehl’s new attorney
planned to withdraw the motion, ECF No. 256.

       • From December 5, 2021, when Rehl filed a motion about his attorney, ECF No. 237,
until December 14, 2021, when the issue was mooted because Rehl’s attorney withdrew and a new
attorney was appointed, Dec. 14, 2021 Minute Entry.

       • From December 27, 2021, when Biggs noticed his appeal of the Court’s decision not
to reopen his bond hearing, ECF No. 261, until today as the mandate still has not issued.

       • From December 28, 2021, when Rehl noticed his appeal of the Court’s decision not to
reopen his bond hearing, ECF No. 264, until today as the mandate still has not issued.

       • From December 30, 2021, when Biggs renewed his motion for release under 18 U.S.C.
§ 3142(i), ECF No. 270, until January 21, 2022, when the Court denied the motion, ECF No. 281.

       • From February 8, 2022, when Rehl moved to join Nordean’s sealed motion, ECF No.
286, until February 9, 2022, when the Court granted the motion in part, Feb. 9, 2022 Minute Order.




                                               20
       • From March 2, 2022, when Biggs moved to join Nordean’s sealed motion, ECF No.
297, until March 4, 2022, when this Court granted the motion, Mar. 4, 2022 Minute Order.

        • From March 25, 2022, when this Court appointed conflicts counsel for Biggs and Tar-
rio, Mar. 25, 2022 Minute Order, until today as the conflicts counsel’s report and recommendation
is not due until June 30, 2021, Apr. 13, 2022 Minute Order. While the appointment of counsel is
not one of Section 3161(h)(1)’s enumerated categories of excludable delay, that list “is illustrative
rather than exhaustive.” Bloate, 559 U.S. at 208.

       • From April 18, 2022, when Tarrio moved to revoke the detention decision, ECF No.
341, until May 27, 2022, when the Court denied the motion, ECF No. 369.

     • From April 21, 2022, when Rehl moved to compel the Government to provide notice,
ECF No. 344, until June 9, 2022, when the Court denied the motion, June 9, 2022 Minute Order.

       • From May 2, 2022, when Tarrio moved to change venue, ECF No. 349, until today
because several Defendants have moved to join Tarrio’s motion and filed supplements to which
the Government must respond, ECF Nos. 384, 386, & 399.

       • From May 19, 2022, when Biggs moved for an order that he be provided a laptop, ECF
No. 363, until June 2, 2022, when Biggs agreed with the Court that the motion should be denied
as moot, June 2, 2022 Tr. at 35–36.

        • From June 2, 2022, when Tarrio moved to join Nordean’s Brady motion, ECF No. 375,
until June 3, 2022, when the Court granted the motion, June 3, 2022 Minute Order.

        • From June 6, 2022, when Rehl moved for leave to respond to the Government’s press
release, ECF No. 377, until June 16, 2022, when the Court denied the motion, June 16, 2022 Mi-
nute Order.

        • From June 8, 2022, when Tarrio moved to adopt in part and join Rehl’s motion for
leave to respond, ECF No. 383, until June 10, 2022, when the Court granted the motion, June 10,
2022 Minute Order.

       • From June 9, 2022, when Rehl moved to join Tarrio’s change of venue motion, ECF
No. 384, until June 10, 2022, when the Court granted the motion, June 10, 2022 Minute Order.

       • From June 9, 2022, when the Government moved for leave to file a sur-reply, ECF No.
385, until June 10, 2022, when the Court granted the motion, June 10, 2022 Minute Order.

       • From June 9, 2022, when Biggs moved to join Tarrio’s change of venue motion, ECF
No. 386, until June 10, 2022, when the Court granted the motion, June 10, 2022 Minute Order.

        • From June 11, 2022, when Rehl moved for an order that the Government designate and
produce any images, video and audio recordings, out-of-court statements, transcripts and summary
charts it will use in trial before the deadline for filing pretrial motions, ECF No. 391, until today,



                                                 21
as the Court did not have a hearing on this motion until June 16, 2022, see June 14, 2022 Minute
Order.

        • From June 15, 2022, when Rehl moved to reopen his detention, ECF No. 401, until
today, as the Government still needs to respond to the motion.

       • From June 16, 2022, when Biggs and Pezzola moved to continue the trial, ECF No.
403, until today, as the Court still needs to hear from the other Defendants, see June 17, 2022
Minute Order.

               4.      Ends-of-Justice Continuances

       Finally, the Speedy Trial Act further excludes delay “if the judge granted [a] continuance

on the basis of his findings that the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial” and set forth his findings “in the record

of the case, either orally or in writing.” 18 U.S.C. § 3161(h)(7)(A). “The substantive balancing

underlying the decision to grant such a continuance is entrusted to the district court’s sound dis-

cretion.” Rice, 746 F.3d at 1078. But “the findings requirement imposes ‘procedural strictness.’”

United States v. Bikundi, 926 F.3d 761, 776 (D.C. Cir. 2019) (quoting Zedner, 547 U.S. at 509).

Those findings must show that the court “seriously weighed the benefits of granting the continu-

ance against the strong public and private interests served by speedy trials.” Id. at 776–77 (cleaned

up). And this Court has made a series of such findings, most often because of the unprecedented

volume of discovery related to this case.

       Nordean, in turn, makes two arguments about those findings: (1) that the Court cannot

exclude the 22 days for which it made retroactive ends-of-justice findings because the Speedy Trial

Act does not allow courts to make ends-of-justice findings nunc pro tunc, ECF No. 331 at 4, and

(2) that the Court’s findings at times were insufficient, id. at 5–6; ECF No. 343 at 18–20. Even if

he is right on the first point, he is wrong on the second.

       Nordean specifically argues that the period from June 3, 2021, until July 15, 2021, was not

excludable because he “objected,” “the court never stated that it considered the required [Section]


                                                 22
3161(h)(7)(B) factors,” and “complexity plus multiple defendants are not enough for an ends-of-

justice continuance over a defense objection.” ECF No. 331 at 5–6 (internal quotation marks

omitted). He also argues that the Court should not have granted two other ends-of-justice contin-

uances from March 23, 2022, until April 5, 2022, and then from April 5, 2022 until April 21, 2022,

over his objection, based on the complexity of the trial and the number of defendants. ECF No.

343 at 19–20.17

       But starting with the period from June 3, 2021, to July 15, 2021, the record shows that the

Court “seriously weighed the benefits of granting the continuance against the strong public and

private interests served by speedy trials.” Bikundi, 926 F.3d at 777 (cleaned up). On June 3, the

Court found that “the ends of justice that [we]re served” by granting this continuance “out-

weigh[ed] the best interests of the public and the defendant[s] . . . in a speedy trial,” given the

consent of the other defendants, “the size of the investigation generally here with regard to the

events of January 6th,” and the “nature” of discovery for this specific conspiracy case. ECF No.

116 at 28–29. And the Court made clear that it would not keep granting continuances on these

grounds “forever”; it would “make sure that progress” was made at the next hearing. Id. at 29.

Such findings mirror those the Circuit has found sufficient. See, e.g., Bikundi, 926 F.3d at 777

(concluding that the district court’s ends-of-justice findings were adequate where it found that the

“interests of justice outweighed ‘the interests of the parties and the public in a speedier trial’ be-

cause the purpose of the continuance was to ‘permit defense counsel and the government time to

both produce discovery and review discovery’”). True, Nordean opposed this exclusion, but the




17
  Nordean notes the Court’s other ends-of-justice findings without objecting to them. See ECF
No. 331 at 5–8; see also ECF No. 343 at 18–20 (objecting to the Court’s nunc pro tunc findings
and the March 23, 2022, ends-of-justice findings).



                                                 23
Court took that into account when weighing the interests at stake. ECF No. 116 at 26–29. Besides,

a defendant’s objection, standing alone, is not enough to render an ends-of-justice continuance

invalid. Cf. United States v. Herbst, 666 F.3d 504, 510 (8th Cir. 2012) (rejecting argument that,

when the defendant opposed his attorney’s continuance request, the ends-of-justice continuance

was invalid, because “the plain language of section 3161(h)(7)(A) does not require a defendant’s

consent to the continuance if the judge granted such continuance on the basis of his findings that

the ends of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial” (cleaned up)).

       Nordean’s arguments about the two continuances from March 23, 2022, through April 21,

2022, are also meritless. On March 23, the Court found that a continuance was warranted “in the

interests of justice” given the time needed for the parties “to brief the[] issues” discussed at that

hearing—that is, the Government’s recently filed motion to vacate the May trial date. ECF No.

322 at 38. The Court also noted that time was properly excluded until April 5, 2022, because of

the reasons detailed just the day before at the status conference with the other defendants. Id. at

37–38. At that time, the Court found that “the ends of justice that [we]re served by” the continu-

ance “outweigh[ed]” the “best interests of the public and the defendant in a speedy trial,” because

the continuance gave the recently added Tarrio and his counsel “an opportunity to get up to speed

on the case and to assess the discovery and how they wish to proceed in the case.” Mar. 22, 2022

Tr. at 36. And that continuance was applicable to Nordean under Section 3161(h)(6) because it

was “a reasonable period of delay when the defendant is joined for trial with a co-defendant as to

whom the time for trial has not run and no motion for severance has been granted.” ECF No. 322

at 37–38. Then on April 5, the Court found, again with Tarrio’s consent, that a continuance was

warranted under the “ends of justice” provision for the same “discovery issues” it had referred to




                                                 24
repeatedly in past findings. Apr. 5, 2022 Tr. at 49; see Bikundi, 926 F.3d at 778 (finding sufficient

district court’s statement “that its prior reason for granting an ends-of-justice continuance contin-

ued to apply because discovery was ongoing” because the Speedy Trial Act does not require a

“court to repeat all of the details of its findings on the record each time it grants an ends-of-justice

continuance”). These findings all show that this Court “seriously weighed the need for delay

against the interests in a speedy trial,” which is the “fundamental concern.” Rice, 746 F.3d at 1079

(cleaned up).18

       Thus, even without the 22 days for which the Court made retroactive findings—days ex-

cludable for other reasons, see supra—the Court’s ends-of-justice findings under Section

3161(h)(7)(A) resulted in the following excludable periods:

       •   From April 19, 2021, until May 4, 2021. See ECF No. 71 at 80.

       •   From May 4, 2021, until June 3, 2021. See ECF No. 333 at 22–23.

       •   From June 3, 2021, until July 15, 2021. See ECF No. 116 at 28–29.

       •   From July 15, 2021, until September 21, 2021. See ECF No. 154 at 79.

       •   From September 21, 2021, until October 26, 2021. See ECF No. 274 at 81–82.

       •   From November 3, 2021, until December 7, 2021. See Nov. 3, 2021 Minute Order.


18
   Nordean also suggests in his opening brief that, under the logic of Theron, this Court’s “ends-
of-justice” continuances under Section 3161 should not toll Section 3164’s 90-day clock because
Section 3164 concerns pretrial detention, so a different weighing of the interests is warranted. But
Section 3164 does not require a separate or different analysis. As the Ninth Circuit concluded in
United States v. Torres, 995 F.3d 695, 707 (9th Cir. 2021), the analysis under Section 3161 is no
different because Section 3161(h)(7) “requires a district court to consider a defendant’s detained
status in weighing the ends of justice.” Id. And that is precisely what the Court did in this case.
The Court “was well aware of [Nordean’s] detention status, having previously denied [his] request
for release. There is no indication that the [Court] failed to consider [Nordean’s] interest in being
free from prolonged pretrial detention when it considered whether the ends of justice justified a
continuance.” Id. at 707 n.10. Thus, “neither the result nor the reasoning of Theron is inconsistent
with the result [the Court] reach[es] today.” Id. at 707.



                                                  25
       •   From December 14, 2021, until January 11, 2022. See ECF No. 252 at 42–43.19

       •   From February 8, 2022, until March 8, 2022. See ECF No. 311 at 26.20

       •   From March 23, 2022, until April 5, 2022. See ECF No. 322 at 38.

       •   From April 5, 2022, until April 21, 2022. See Apr. 5, 2022 Tr. at 49.

       •   From April 21, 2022, until May 19, 2022. See ECF No. 347 at 24.

       •   From May 19, 2022, until June 2, 2022. See May 19, 2022 Tr. at 64.

       •   From June 2, 2022, until June 9, 2022. See June 2, 2022 Tr. at 46.

       •   From June 9, 2022, until June 16, 2022. See June 9, 2022 Tr. at 81.

                                     *           *          *

       Because of the often-overlapping grounds that warrant exclusion of the time under the

Speedy Trial Act, no nonexcludable day has passed since Nordean’s continuous detention began

in April 2021. Indeed, by the Court’s calculation just about every day since Nordean was detained

is excluded on three to five separate and independent grounds. Thus, his 90-day speedy-trial clock

has not lapsed.




19
  This time, one of the Court’s reasons for finding this period excludable was specific to Rehl; the
Court found that giving his new attorney “the opportunity to receive discovery, review it, talk to
her client, [and] generally get up to speed on the case” outweighed the interests in the public and
the defendants in a speedy trial. ECF No. 252 at 43. Excluding time on those grounds applies to
Nordean too because it is “a reasonable period of delay when the defendant is joined for trial with
a codefendant as to whom the time for trial has not run and no motion for severance has been
granted.” 18 U.S.C. § 3161(h)(6).
20
  At this time, the Court again highlighted the need to give Rehl’s attorney “who [wa]s relatively
new to the case,” time to “receive and review all the discovery in this matter.” ECF No. 311 at 26.
And, again, that exclusion applies to Nordean under Section 3161(h)(6).



                                                26
III.   Conclusion and Order

       For all these reasons, it is hereby ORDERED that Nordean’s Motion for Release Pursuant

to 18 U.S.C. § 3164, ECF No. 331, is DENIED.



       SO ORDERED.

                                                         /s/ Timothy J. Kelly
                                                         TIMOTHY J. KELLY
                                                         United States District Judge

Date: June 20, 2022




                                             27